DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-8 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication WO 2015/120401 to Demirors et al. cited in Information Disclosure Statement filed 8 July 2020 (herein Demirors) in view of U.S. Pre-grant Publication 2014/0248480 to Vinck et al. (herein Vinck).
Regarding claim 1, Demirors teaches an polyethylene composition formed in the presence of a multi-metallic procatalyst via solution polymerization (abstract) that can be used in cast multilayer films wherein at least one layer contains the polyethylene composition (page 13, middle) that can be used as cling film (page 13, top).  Demirors teaches that the polyethylene has a melt index I2 of 0.9-5 g/10 min (page 2, middle), a density of 0.910 to 0.935 g/cm3 (page 2, bottom), a melt flow ratio, I10/I2 of 6 to 7.4 (page 3, top), and a molecular weight distribution, Mw/M-n of 2.5 to 3.5 (page 3, middle), all of which overlap the claimed ranges.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Demirors teaches that in compositions 
Demirors is silent as to the other product/polymer in one layer being one of the recited species.
Vinck teaches a film having an outer layer A and a core layer (abstract) wherein the outer layer A comprises an ethylene polymer (paragraph 0030).  Vinck teaches that outer layer A can also contain 2 to 20 wt% of a propylene-based elastomer (paragraph 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a layer of the multilayer film of Demirors to include the propylene-based elastomer taught by Vinck in the amounts taught by Vinck because it would enhance the peel cling force of the film (paragraph 0034).
Regarding claim 3¸Demirors and Vinck teach all the limitations of claim 1 as discussed above.
As discussed above, Demirors teaches that the polyethylene is formed in the presence of a multi-metallic procatalyst via solution polymerization (abstract).
Regarding claims 4-6, Demirors and Vinck teach all the limitations of claim 1 as discussed above.
Demirors is silent as to the polyethylene having the properties recited in instant claims 4-6.  However, the polyethylene of Demirors has properties that substantially overlap those recited in instant claim 1 and is made via substantially the same process using substantially the same catalyst as the polyethylenes of the instant invention.  Therefore, one of ordinary skill in the art would reasonably expect the polyethylene of Demirors to meet the claimed limitations.
Regarding claim 7¸Demirors and Vinck teach all the limitations of claim 1 as discussed above.
As discussed above, one layer of Demirors as modified according to Vinck contains the polyethylene of Demirors and from 2 to 20 wt% of the propylene-based elastomer.  Therefore, the polyethylene is present at 80 to 98 wt% of the layer.
Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication WO 2015/120401 to Demirors et al. cited in Information Disclosure Statement filed 8 July 2020 (herein Demirors) in view of U.S. Pre-grant Publication 2014/0248480 to Vinck et al. (herein Vinck) as applied to claim 1 above and in further view of U.S. Pre-grant Publication 2014/0272443 to Kinnan et al. (herein Kinnan).
Regarding claims 2 and 8, Demirors and Vinck teach all the limitations of claim 1 as discussed above.
Demirors is silent as a second layer containing a low density polyethylene.
Kinnan teaches a multi-layer stretch wrap including an outer non-cling layer, a core layer, and an outer cling layer (abstract).  Kinnan teaches that the outer non-cling layer contains 40 to 80 wt% of low density polyethylene (paragraph 0022) having a density of 0.900 to 0.940 g/cm3 and a melt flow index of 0.10 to 10 g/10 min (paragraph 0024).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a layer of Demirors to include the low density polyethylene of Kinnan in the amounts taught by Kinnan because it would provide a balance of increased load, holding containment, and stretch with clarity, puncture resistance, and resistance to tear propagation (paragraph 0025).
Examiner notes that a layer containing the polyethylene of Demirors and 40 to 80 wt% of the low density polyethylene of Kinnan would result in a layer having 20 to 60 wt% of the polyethylene of Demirors.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Response to Arguments
Applicant's arguments filed 13 January 2022 have been fully considered but they are not persuasive. 
Applicant argues that Demirors does not teach a two layer structure wherein each layer contains the inventive polyethylene of Demirors and points to the inventive examples of Demirors as evidence (Remarks, pages 5-6).  As discussed above, Demirors explicitly teaches that the film can have at least one layer having the inventive polyethylene (page 13, middle), i.e. there can be more than one layer having the polyethylene.  Applicant is improperly limiting the teachings of Demirors to only the preferred embodiments of the inventive examples.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  See MPEP 2123(II).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783